Exhibit 10.1

 

January 12, 2009

 

Mr. David Wathen

 

Dear Dave,

 

Your discussions with the TriMas Board of Directors left every member you met
with a very positive impression of your experience, knowledge, personal
qualities and sense of commitment.  Accordingly, we are delighted to extend to
you an offer of employment as President and Chief Executive Officer of TriMas
Corporation.

 

If you return a signed copy of this letter to us by January 13, then, subject to
the Board’s acceptance of this letter, your employment with TriMas will begin on
January 14, 2009, or such later date as may be set by the Board (“Start Date”).

 

We also intend to elect you as a member of TriMas Corporation’s Board of
Directors. As President and CEO, you will report to the Board of Directors. The
general terms and conditions of this offer are as follows:

 

Salary:

$675,000 annually; compensation is paid bi-weekly; subject to annual review.

 

 

Annual Bonus:

You will be eligible to participate in the TriMas Annual Value Creation Plan
(AVCP) beginning for fiscal year 2009. Your annual target award will be one
hundred percent (100%) of base salary for each year with the potential to
achieve two hundred percent (200%) of your base salary. Achievement of this
award will be determined by both the performance of TriMas Corporation and your
personal performance. Approximately 25% of your annual bonus will be determined
by the Board based on its view of your personal performance.  It will be one of
your responsibilities to recommend to the Compensation Committee and the Board
the appropriate metrics and payout ranges for all executives under the AVCP
program, and it is understood that the Board may choose to apply certain
specific metrics to evaluate your performance that are different from those for
other corporate executives.

 

 

Long Term

Incentive

Compensation:

2009 LTIP Grant:

 

 

 

On the date of your initial employment with TriMas, you will be granted 200,000
stock options with an exercise price set by the fair market value of the
company’s stock on the grant date (annual vesting in equal increments over a 3
year period). During March—April 2009, at the same time as LTIP grants are made
to other employees, you will receive another equity grant as determined by the
Board of Directors.

 

--------------------------------------------------------------------------------


 

 

Subsequent Annual LTIP Grants:

 

 

 

Assuming satisfactory performance, it is the Board’s intention that starting for
plan year 2010, you will receive ongoing, annual LTIP grants. It will be one of
your responsibilities to recommend to the Compensation Committee and the Board
appropriate metrics for TriMas’ LTIP target grants. The Board will make future
grants based on individual and company performance targets and in a form
established by the Board.

 

 

Stock Performance

 

Grants:

In addition to your annual LTIP award, you will have the opportunity to receive
restricted stock unit grants (“RSU’s”) in the event that the Company’s closing
stock price for any successive 75 trading day period, within 36 months of your
Start Date, exceeds the thresholds below:

 

 

 

75 day closing stock price during the first 36 months of employment following
the Start Date:

 

 

 

Threshold

 

# of RSUs

 

 

 

$5.00

 

25,000

 

 

 

$10.00

 

25,000

 

 

 

$15.00

 

25,000

 

 

 

$20.00

 

25,000

 

 

 

$25.00

 

25,000

 

 

 

 

 

All units earned under this program will vest over a 3 year period beginning on
the date immediately following the first date after the 75 day trading period
during which the stock price threshold is achieved (“grant date”). Vesting shall
occur in three equal increments on the first, second and third anniversaries of
the grant date, provided you have been continuously employed with the Company to
those dates. Any RSU’s earned under this provision will be subject to the terms
of grant agreements to be issued under the company’s long term equity plan.

 

 

Benefits:

You will be eligible to participate in the TriMas benefits program for senior
executives. This will include participation in the Supplemental Executive
Retirement Program (SERP). Additionally, TriMas will provide health care,
executive life insurance, short & long-term disability coverage, accidental
death & dismemberment insurance and executive retirement benefits. TriMas
requires dependent verification be provided for each dependent covered under the
TriMas plans to confirm dependent eligibility.

 

 

Severance Policy:

The protections of the TriMas Executive Severance/Change of Control policy will
be applicable to you as President and Chief Executive Officer.

 

 

Open Market Stock

 

Purchase:

You have advised us that it is your intention purchase approximately $100,000 of
TriMas stock in the open market during the first available trading window. We
view this as a positive confirmation of your commitment to

 

--------------------------------------------------------------------------------


 

 

growing shareholder value. Once you have completed that initial purchase, the
company will pay you a special bonus of $100,000 which the Board intends for you
to use, on an after tax basis, to make additional open market purchases of
TriMas stock.

 

 

Vacation:

You will be entitled to four (4) weeks of vacation annually.

 

We are looking forward to having you become President and Chief Executive
Officer of TriMas Corporation. We are highly confident in your ability to lead
the organization in the successful growth and performance of the business.

 

This letter is not intended to be a contract of employment.  It describes the
initial terms of employment that will apply.  The Board reserves the right to
modify the terms of your employment at anytime, and your employment can be
terminated by you or the company at anytime with or without reason, subject to
the TriMas Executive Severance/Change of Control policy (as that policy may be
modified from time to time).  If this letter accurately reflects your
understanding of the offer, please indicate your understanding and acceptance by
signing a copy of this letter and returning it to us.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

/s/ Samuel Valenti, III

 

/s/ Eugene A. Miller

 

/s/ Daniel P. Tredwell

Samuel Valenti, III

 

Eugene A. Miller

 

Daniel P. Tredwell

Chairman of the Board

 

Chairman

 

Director,

TriMas Corporation

 

Compensation Committee

 

Member of Executive Committee

 

 

TriMas Corporation

 

TriMas Corporation

 

 

Accepted

 

 

/s/ David Wathen

 

January 13, 2009

David Wathen

 

Date

 

--------------------------------------------------------------------------------